                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA

                                   ASHEVILLE DIVISION

JANE ROE,                              )
                                       )
                        Plaintiff,     )
                                       )
v.                                     ) Civil No. 1:20-cv-00066-WGY
                                       )
UNITED STATES OF AMERICA, et al.,      )
                                       )
                        Defendants.    )
                                       )
_______________________________________)


     PLAINTIFF’S REPLY IN SUPPORT OF HER MOTION FOR PARTIAL SUMMARY
          JUDGMENT AGAINST THE INDIVIDUAL CAPACITY DEFENDANTS

        Defendants’ response to Roe’s summary judgment motion shows that each defendant

personally violated her equal protection rights. Because defendants have failed to raise a

genuine dispute of material fact, Roe is entitled to summary judgment on their liability under the

Fifth Amendment and 42 U.S.C. §§ 1985(3), 1986. See Fed. R. Civ. P. 56(a).

I.      Defendants Are Individually Liable For Violating Roe’s Equal Protection Rights.

        Defendants have not disputed the material facts showing that they violated Roe’s right to

be free from sex discrimination in her employment. Specifically, defendants subjected Roe to

sexual harassment, discrimination, and retaliation, failed to take immediate and effective

remedial action on her complaints, and deprived her of any meaningful remedies or review,

resulting in her constructive discharge. These actions unlawfully burdened Roe because of her




                                                1

         Case 1:20-cv-00066-WGY Document 97 Filed 11/02/20 Page 1 of 27
gender, in violation of the Fifth Amendment’s Due Process Clause. 1 See Davis v. Passman, 442

U.S. 228, 235–36 (1979); Beardsley v. Webb, 30 F.3d 524, 529 (4th Cir. 1994).

       A.      The Defender Consciously Failed to Act on Roe’s Complaints and Enforced a
               Hostile, Discriminatory, and Retaliatory Working Environment.

       As the head of Roe’s employing office—and that office’s representative in the EDR

proceeding—the Defender was responsible for ensuring a workplace free of sexual harassment,

retaliation, and discrimination. See 18 U.S.C. § 3006A(g)(2)(A); EDR Plan Ch. II, § 1.

However, the Defender does not dispute that after Roe reported her complaints, he failed to take

appropriate action. The Defender failed to remove Roe from the First Assistant’s supervision or

protect her confidentiality, made hostile and discriminatory comments to her, and initiated a

wrongful conduct investigation only after she followed up on his promises to take appropriate

action. He also retaliated against her by diminishing her job duties and not considering her for

an opening as an appellate assistant federal public defender. Roe Decl., Ex. B, at 6–7. Instead,

the Defender gave her a “phantom promotion,” with Fourth Circuit approval, which was a

reclassification of title that benefitted the office’s work measurement formula with no

consideration for a raise or progression of job responsibilities, and a loss of her locality

adjustment. Id.; Roe Decl., Ex. D.

       Rather than dispute these facts, the Defender attempts to trivialize his misconduct and

avoid responsibility. For example, he continues to argue that Roe’s constitutional rights are

“non-existent” in this context because Title VII standards requiring appropriate action on

complaints only apply to employing offices, not individuals. ECF No. 95, at 2, 13–14. But it is



       1
         Contrary to defendants’ assertion that this case involves “different constitutional rights”
from Davis, e.g., ECF No. 95, at 16, the Fifth Amendment does not have an “Equal Protection
Clause.” Davis, 442 U.S. at 244 (“[A] cause of action may be implied directly under the equal
protection component of the Due Process Clause of the Fifth Amendment.”).
                                                  2

           Case 1:20-cv-00066-WGY Document 97 Filed 11/02/20 Page 2 of 27
well-established that “[c]ourts may apply the standards developed in Title VII litigation to

similar litigation” against individuals under the Constitution. Beardsley, 30 F.3d at 529. The

Supreme Court has held that Bivens claims for gender discrimination are appropriate precisely

because “[l]itigation under Title VII of the Civil Rights Act of 1964 has given federal courts

great experience evaluating claims [of] illegal sex discrimination.” Davis, 442 U.S. at 245. And

the Defender ignores that the judiciary imposes Title VII standards through its antidiscrimination

policies, codes of conduct, and the EDR Plan. Guide to Judiciary Policy § 220.10.10; Code of

Conduct for Federal Public Defender Employees Canon 3(C); EDR Plan Ch. II, § 10B(2)(e).

       The Defender also contends that his employees’ misconduct and discrimination, under his

supervision and with his approval, are somehow not his fault. ECF No. 95, at 3–4. For example,

he continues to portray the First Assistant’s conduct as legitimate “mentorship” rather than a ruse

to sexually harass her. ECF No. 95, at 3. But it is a matter of public record that the First

Assistant was objectively “not qualified” to be in his job, much less to be Roe’s mentor.

Testimony of Hon. Max. O. Cogburn, Ad Hoc Committee to Review the Criminal Justice Act at

33 (Jan. 11–12, 2016), available at https://tinyurl.com/y3bjugxy. As a resident district court

judge publicly stated, the First Assistant “could not be a panel attorney” because he had only

“second chaired one criminal case.” Id. In that same testimony, the judge called the First

Assistant’s lawyering “not strong,” and said that his selection for a management position showed

“bad judgement.” Id. at 33–34. Worse yet, the First Assistant was the “second highest ranking

attorney in the office,” ECF No. 95, at 3, during much of the misconduct the district judge

publicly described. E.g., Judge Cogburn Testimony at 14 (administrative officer’s

embezzlement of money was “kept from the judges”); id. (employees were “afraid that they’ll be

fired” for coming forward); id. at 33 (the FDO’s client representation was “unsatisfactory”); id.



                                                 3

        Case 1:20-cv-00066-WGY Document 97 Filed 11/02/20 Page 3 of 27
at 34 (the office was a “mess” in “need [of] a change”). The Defender cannot dispute that he

kept in management, or promoted, the same individuals whose misconduct prompted the office

conversion, including the First Assistant. See id. (the district judges expected that “the change of

the defender was going to bring about real change”).

       Next, the Defender asserts that he acted “promptly” and “appropriately” on Roe’s

complaint, because, he claims, she reported being harassed “for the first time” on August 10,

2018. ECF No. 95, at 4, 6. He also continues to trivialize her complaints as “typical work-

related disagreements” and “communication issue[s].” Id. at 5. But his assertions are

contradicted by his own declaration. As the Defender himself admits, he was on notice by July

5, 2018, if not earlier, that the First Assistant’s behavior made Roe feel “uncomfortable” and

“creeped out,” at a minimum. 2 Martinez Decl., ¶¶ 50-55; see also ECF No. 95, at 5. He also

admits that Roe’s complaints were about the First Assistant’s behavior outside of work, such as

waiting for her in the lobby at night when she was leaving the building alone. Id.

       Given the specificity of Roe’s reports, it was unreasonable for the Defender to interpret

her comments that she was not making a formal report “yet” as an assurance that she was not




       2
          In his vague declaration, the Defender avoids discussing the facts but does not
specifically deny many of Roe’s allegations. For example, he does not deny that Roe
“notif[ied]” him that she would be “drawing boundaries” with the First Assistant because he had
behaved “inappropriately” towards her, and “she was leaving the office early every day to avoid
issues with him.” Complaint ¶¶ 124–25. After Roe’s attempt to confront the First Assistant was
unsuccessful, id. ¶¶ 127–33, Roe reported again to the Defender that the First Assistant “was
interfering with her ability to do her job and that she felt threatened by him.” Complaint ¶ 143.
For example, “the First Assistant had asked her repeatedly to meet out of the office.” Id. He had
“waited for her in the lobby at night when he knew she was alone.” Id. She repeated to the
Defender “that she was leaving the office early every day to avoid being alone with him.” Id.
The Defender acknowledged the significance of her complaints by stating that he did not want
her to feel “uncomfortable” or “unsafe.” Id. ¶ 144.
                                                 4

           Case 1:20-cv-00066-WGY Document 97 Filed 11/02/20 Page 4 of 27
being harassed. 3 See id. Even if the Defender believed that Roe had only reported she was

“uncomfortable,” id., he “surely should have known” that her complaints put him on notice,

Okoli v. City Of Baltimore, 648 F.3d 216, 224 (4th Cir. 2011); see also Ocheltree v. Scollon

Prods., Inc., 335 F.3d 325, 334 (4th Cir. 2003) (en banc) (an office head “cannot avoid Title VII

liability . . . by adopting a ‘see no evil, hear no evil’ strategy”). The Defender fails to recognize

that “[t]here is no magic word requirement. That is, the employee need not label the events

‘sexual harassment’ in order to place an employer on notice of the offending behavior.” Okoli,

648 F.3d at 224 n.8 (quoting parenthetical).

       Worse yet, the Defender does not deny that he compared Roe’s relationship with the First

Assistant to a marriage and told her to “compromise.” 4 Roe Decl., Ex. B, at 5. He does not deny

that he berated her for going to “some other party” with her complaints. Id. at 30. He does not

deny that he minimalized and trivialized her complaints by implying that, at least there was no

“physical contact.” Id. at 6; cf. Fourth Circuit EDR Plan § III(A) (Sept. 2020) (“Wrongful

conduct can be verbal, non-verbal, physical, or non-physical.”). Though he asserts that he

“never made derogatory comments” about Roe based on her gender, Martinez Decl., ¶ 126, his


       3
          As Roe told the Defender, she was not making a formal complaint “yet,” not because
she was not being harassed, but because she was trying to self-manage the situation first by
talking to the First Assistant directly. Complaint ¶¶ 124–25. In other words, Roe was doing
exactly what employees in her situation are routinely advised to do (and what she was advised by
both an attorney coworker, id. ¶ 119, and an experienced mentor, id. ¶ 123), which is to try to
resolve complaints at the lowest level first before escalating them. See EDR Plan Ch. IX (2013)
(employees “are encouraged to report wrongful conduct . . . as soon as possible”); id. Ch. X § 2
(encouraging employees “to bring his or her concerns to his or her supervisor” before bringing a
formal request for counseling). Roe’s efforts to resolve her complaints directly with the
Defender obviously did not absolve him of his duty to act. See EDR Plan Ch. IX.
       4
          The Defender claims he reassigned Roe back under the First Assistant “inadvertently.”
ECF No. 95, at 5. But his self-serving assertion is contradicted by his own First Assistant, who
stated that “the Management Team decided that [Roe] would be assigned to cover my trial team
in addition to her own.” Davis Decl., ¶ 36.a.

                                                  5

           Case 1:20-cv-00066-WGY Document 97 Filed 11/02/20 Page 5 of 27
vague and conclusory denial carries no weight on summary judgment, Reynolds v. Steward St.

Elizabeth’s Med. Ctr. of Bos., Inc., 364 F. Supp. 3d 37, 58 (D. Mass. 2019). And he does not

deny that he rejected the Chief of Defender Services’ efforts to ensure immediate and effective

remedial action, 5 Roe Decl., Ex. B, at 5–7; Roe Decl., Ex. C, at 1–2, and instead retaliated

against Roe without taking any meaningful action on her complaints, Roe Decl., Ex. B, at 4–7,

22–23, 24–27, 29–33.

       Indeed, the Defender does not even attempt to dispute the facts showing that he took

adverse action against Roe by denying her a promotion. See ECF No. 95, at 6. As Roe

previously discussed, the Defender’s own declaration and exhibits show that he falsely claimed

that Roe was not eligible for a promotion by misrepresenting her years of professional

experience. 6 ECF No. 93, at 18–19. In fact, Roe was eligible for a discretionary promotion to

Grade Level 15 on her anniversary date of August 21, 2018, but the Defender avoided promoting

her by retroactively “reclassifying” her to an AFD position on August 28, 2020 and making it

effective August 20, 2018—the day before she would qualify for the promotion to Grade Level

15. Roe Decl., Ex. D. At the same time, the Defender requested to reduce Roe’s total salary by

eliminating her locality adjustment. Id. His declaration provides strong evidence that his efforts



       5
          The Defender does not dispute that during the same period when he refused to transfer
Roe into appeals work and away from the First Assistant’s supervision, he was in the process of
hiring for an open position with appellate responsibilities. Martinez Decl., ECF No. 78-3, at 36–
37. Though the Defender asserts that the open position was “temporary,” the position’s
“temporary” status was not disclosed in the job announcement. Id. In fact, the individual hired
into that “temporary” position is still employed by the FDO. See Roe Decl., Ex. C, at 58 (Roe’s
report to the Chief Judge and EDR Coordinator about office rumors that “the new appellate
attorney was chosen to be my replacement”).
       6
         Because Roe’s reply brief in support of her motion for partial summary judgment
against the official capacity and entity defendants addresses many similar arguments, she adopts
and incorporates that analysis by reference. ECF No. 93.


                                                 6

           Case 1:20-cv-00066-WGY Document 97 Filed 11/02/20 Page 6 of 27
to reduce Roe’s salary were intentional, such as his false claims that she was not entitled to

locality pay on telework. See ECF No. 93, at 20–21.

       Because the Defender’s only proffered reason for denying the promotion is false, no

reasonable fact finder could infer that his actions were legitimate—especially in the context of

his hostile and discriminatory comments. See Roe Decl., Ex. B, at 5 (comparing Roe’s

relationship with the First Assistant to a marriage and telling her to “compromise”); id. at 6

(implying that at least there was no “physical contact”). It is well established that when an

employer’s proffered reasons for taking an adverse action are shown to be false, “discrimination

may well be the most likely alternative explanation, especially since the employer is in the best

position to put forth the actual reason for its decision.” Okoli, 648 F.3d at 223. Given that the

Defender has not even attempted to offer a nondiscriminatory explanation, a reasonable fact

finder must conclude “it is more likely than not” that he “based his decision on an impermissible

consideration.” Id. (quotation omitted).

       The Defender’s denial of promotion is especially strong evidence of discrimination given

that Roe’s promotion request was a specific triggering event for the First Assistant’s quid pro

quo email and escalating course of quid pro quo sexual harassment. 7 Indeed, in his quid pro quo

“pay for stay” email, the First Assistant made the same misrepresentations about Roe’s eligibility

for a promotion that defendants made in their declarations. Compare Complaint ¶ 82 (First

Assistant’s false claim that Roe was “shooting high with a G15” because “you’ll need 5 more

years of fed service to qualify for it”), with Martinez Decl., ¶ 31 (falsely claiming that he had no




       7
         Unlawful discrimination and retaliation are not mutually exclusive, and an adverse
employment action can be both. See Okoli, 648 F.3d at 222 (plaintiff’s firing was evidence of
both quid pro quo discrimination and retaliation); Beardsley, 30 F.3d at 530–31 (same).


                                                  7

           Case 1:20-cv-00066-WGY Document 97 Filed 11/02/20 Page 7 of 27
“discretion” to raise her salary), and Moormann Decl., ¶ 16 (falsely claiming that 10 years of

“federal” experience were required to qualify for Grade Level 15 and Roe had “slightly less than

4 years”). The First Assistant’s misrepresentations enabled him to control Roe’s professional

advancement as part of his quid pro quo sexual harassment. 8 The Defender’s subsequent denial

of promotion for the same, illegitimate reasons is undisputed evidence that Roe’s “reaction to the

harassment affected tangible aspects of [her] compensation, terms, conditions, or privileges of

employment.” Okoli, 648 F.3d at 222 (quotation omitted). Specifically, Roe “was deprived of a

job benefit which she was otherwise qualified to receive because of the employer’s use of a

prohibited criterion in making the employment decision.” Id.

       Finally, the Defender asserts that he is not responsible for the failure to appropriately

investigate Roe’s complaints, take prompt and effective remedial action, or provide meaningful

review and remedies because he did not create the EDR Plan. ECF No. 95, at 6–7. But as the

head of Roe’s office, the Defender had a duty to take appropriate action on her complaints. See

18 U.S.C. § 3006A(g)(2)(A). And as the undisputed evidence shows, the Defender “knew” of

the harassment by his First Assistant and not only “took no effective remedial action,” but

instead punished Roe by denying her the very promotion that was at issue in the quid pro quo

harassment. Okoli, 648 F.3d at 222. The Defender also “appoint[ed]” the Investigator, Martinez




       8
          Incredibly, defendants continue to assert that the First Assistant—“the second highest
ranking attorney in the office,” ECF No. 95, at 3,—was merely Roe’s “co-worker,” ECF No. 94,
at 2. But the Court may take judicial notice of the First Assistant job description, which states
that the First Assistant “[i]nitiates personnel actions involving all staff members,” including
“hiring, performance appraisals, mediation and negotiation, disciplinary actions, and employee
job termination.” Ex. A, at 2; see Fed. R. Evid. 201. To be a supervisor, the employee need not
have the “final say” on employment actions. Boyer-Liberto v. Fontainebleau Corp., 786 F.3d
264, 278 (4th Cir. 2015). It is enough to “initiat[e]” employment actions or “ma[ke]
recommendations regarding promotions.” Id. (quoting Vance v. Ball State Univ., 570 U.S. 421,
437 n.8 (2013)).
                                                 8

           Case 1:20-cv-00066-WGY Document 97 Filed 11/02/20 Page 8 of 27
Decl., ¶ 81; ECF No. 78-3, at 43, and was responsible for taking disciplinary action against the

First Assistant, Martinez Decl., ¶¶ 99, 101, 103. The Defender’s argument that he “cannot be

held individually liable,” ECF No. 95, at 7, is wrong, because the other defendants were acting as

his agents and he was responsible.

       B.      The Other Individual Capacity Defendants Ratified, Enforced, and
               Amplified the Discrimination Through the EDR Process.

       The other individual capacity defendants fail to dispute the material facts showing that

they ratified, enforced, and amplified the discrimination against Roe through their affirmative

acts at each stage of the EDR process. See ECF No. 76-1, at 4–5. From the start, defendants

punished and intimidated Roe by ensuring that the Fair Employment Opportunity Officer

(“FEOO”)—the “civil rights office[r] for the federal courts,” Complaint ¶ 158—would have no

role in her complaint process. Complaint ¶¶ 213–35; Roe Decl., Ex. B, at 26, 29–32; Roe Decl.,

Ex. C, at 1–2. Defendants also criticized Roe for reporting her complaints to the AO, Complaint

¶¶ 199, 266; Roe Decl., Ex. B, at 6, 30; ensured that she was denied any consideration for a

promotion, id. ¶¶ 236–51; Roe Decl., Ex. B, at 7, 31–32; Roe Decl., Ex. D; and required her to

continue working for the trial unit that was directly supervised by her harasser, Complaint

¶¶ 216, 244; Roe Decl., Ex. B, at 6–7, 31, 52.

       Rather than dispute these facts, defendants’ evidence confirms that they “stacked” the

EDR process in favor of the accused managers. See Complaint ¶ 161 (FEOO’s comment that

“the cards were ‘stacked’ against Roe and in favor of management”). The General Counsel, like

the Judicial Integrity Officer, expressly disclaims any obligation for the employing office to “be

fair and neutral to both parties.” Declaration of Sheryl L. Walter (“Walter Decl.”), ¶ 14; see also

Langley Decl., ¶ 8. Instead, the General Counsel considers an accused unit executive to be an

“opposing or differing party to an EDR disputed matter.” Id.; but see ECF No. 78-5, at 86

                                                 9

        Case 1:20-cv-00066-WGY Document 97 Filed 11/02/20 Page 9 of 27
(statement from EDR Bench Book that “only the employing office, not individuals, can be

named as respondents”). She even asserts that disqualifying an accused unit executive would be

“unfair” because it would require “disqualify[ing] the employing office from being able to

respond to, and defend, an employment action filed under EDR.” Walter Decl., ¶ 14; see ECF

No. 93, at 12–14 (discussing conflicts of interests in complaints against unit executives).

       Worse yet, the General Counsel states that OGC provided legal advice to Roe’s

“employer,” acting through its accused unit executive, during the EDR process. Walter Decl.,

¶ 3. Her actions run contrary to the principle that an organizational lawyer’s client is the

organization, not an individual unit executive accused of misconduct. 9 See ABA Model R. Prof.

Conduct 1.13(b) (an organizational lawyer’s duty to is protect “the best interest of the

organization”); Upjohn Co. v. United States, 449 U.S. 383, 390–91 (1981). In fact, what is

“unfair” to the employing office, Walter Decl., ¶ 14, is that the General Counsel allowed the

Defender’s individual interests to co-opt the best interests of the employing office.

       Defendants’ attempts to distance themselves from the misconduct must be considered in

context of these unfair and discriminatory practices. For example, defendants contend that OGC

shut down the FEOO’s involvement merely to lessen “confusion” about whether Roe’s

“employer was being informed of its legal rights and potential liabilities.” Walter Decl., ¶ 3;

Bennett Decl., ¶ 3. Defendants also deny that they directly criticized Roe 10 or prohibited her




       9
          That principle is being applied in this litigation. The Defender in his official capacity is
being represented by the Department of Justice, whereas the Defender in his individual capacity
is being represented by separate, outside counsel. See, e.g., ECF Nos. 94, 95.
       10
         The EDR Coordinator vaguely asserts that he never “criticized or critiqued” Roe,
Ishida Decl. ¶ 3, but he does not specifically deny saying that it was “not helpful” for Roe to
have reported her complaint to the AO because “barriers go up” and “people are on guard.”
Complaint ¶ 266. Similarly, the Defender does not specifically deny that he berated Roe for
                                                  10

        Case 1:20-cv-00066-WGY Document 97 Filed 11/02/20 Page 10 of 27
from speaking to the FEOO. Walter Decl., ¶ 4. But defendants’ actions were not neutral as they

suggest, because the General Counsel treated the interests of the Defender accused of

discrimination and the interests of the employing office as being the same. See id. ¶ 14. Thus,

when OGC took over the “sole” responsibility of advising Roe’s employing office, Walter Decl.

¶ 3, it denied any opportunity for a neutral party to advise her office. Moreover, defendants

imply that the FEOO acted unilaterally, e.g., Walter Decl., ¶ 3, but the undisputed record shows

that she worked with the Chief of Defender Services and obtained approval from the Deputy

Director. See Roe Decl., Ex. C, at 1 (FEOO “let the Deputy Director know about what [the

Chief of Defender Services] is going to do”); Martinez Decl., ¶ 74 (Defender “received a call

from the Director of Defender Services,” who had spoken with the FEOO).

       Defendants also attempt to avoid responsibility by asserting that they were not Roe’s

“employer” and had no “duty” to her. ECF No. 94, at 21; but see ECF No. 78, at 18 n.4

(asserting that the Chief Judge was the “head of the agency”). Contrary to their assertions, what

matters under the Fifth Amendment is not an official’s job title or whether he was technically an

“employer,” but rather whether he violated a duty to act on sexual harassment complaints. See,

e.g., Bohen v. City of E. Chicago, Ind., 799 F.2d 1180, 1189 (7th Cir. 1986) (city officials were

liable because they were aware of harassment and tolerated it). The judiciary, and specifically

the Fourth Circuit, assumed that duty by covering Roe’s employing office under their EDR Plan.

Under Chapter IX of the EDR Plan, “[t]he Chief Judge and/or unit executive shall ensure that the

allegations in the report are appropriately investigated,” and “[e]mployees found by the Chief

Judge and/or unit executive to have engaged in wrongful conduct . . . may be subject to


going to “some other party” with her complaints and said that he was being “blamed” and
“attacked” for something that was not his fault. Roe Ex. B, at 30.



                                                11

        Case 1:20-cv-00066-WGY Document 97 Filed 11/02/20 Page 11 of 27
disciplinary action.” 11 (emphases added). And of course, the Defender unequivocally was Roe’s

employer and had a duty to act on her complaints. 18 U.S.C. § 3006A(g)(2)(A). Rather than

help defendants, their argument that they do not have “the authority to engage in employment

actions to correct and prevent future harassment in the workplace,” ECF No. 94, at 22, confirms

that the EDR process is a sham. See ECF No. 93, at 15–16. In purporting to “cover” FDOs and

misleading Roe into believing she had meaningful remedies, when she did not, defendants are

liable for implementing discriminatory policies and practices.

       Defendants’ argument that they were not Roe’s “employer” also contradicts the

undisputed record facts showing that they personally involved themselves with overseeing the

response to her complaints. See Scott v. Harris, 550 U.S. 372, 380 (2007) (courts must reject

theories that are “blatantly contradicted by the record” for summary judgment purposes). For

example, each of the defendants was personally involved with the Defender’s discriminatory

denial of promotion. The General Counsel confirms that starting in August 2018, the period

when the Defender denied the promotion, OGC was “advising” him of the employing office’s

“legal rights and responsibilities” regarding Roe’s complaint. Walter Decl., ¶ 3. Moreover, the

Defender’s August 28, 2018 reclassification request was explicitly “submitted with the approval

of the Court,” that is, the Chief Judge and EDR Coordinator. Roe Decl., Ex. D.

       Defendants then burdened Roe by placing her on telework for over six months with no

action on her complaints, while leaving the accused harasser in his duty station and supervisory

role. Complaint ¶ 338; see also Roe Decl., Ex. B, at 11, 33. Defendants do not dispute that Roe

was subjected to demeaning and hostile treatment because of her telework status, such as her


       11
           Notably, the Chief Judge has not submitted a declaration denying any of Roe’s
allegations that he failed to ensure her complaints were “appropriately investigated.” Id. In
addition, the Ishida and Martinez declarations are not dated as required under 28 U.S.C. § 1746.

                                               12

       Case 1:20-cv-00066-WGY Document 97 Filed 11/02/20 Page 12 of 27
coworkers’ belittling jokes about meeting her at “Waffle House” and comparing her to “Where’s

Waldo.” Id. ¶¶ 349–54; see also Roe Decl., Ex. B, at 28, 32–33. They also do not dispute that

while her complaint was pending, her Team Leader wore an offensive Justice Kavanaugh beer-

guzzler helmet for the office Halloween party. 12 Complaint ¶ 346.

       Instead, the Defender asserts that the offensive telework jokes were merely “insensitive,”

and the Team Leader’s costume was “innocuous” because it was related to Justice Kavanaugh’s

“I like beer” testimony. ECF No. 95, at 7–8. But Justice Kavanaugh’s testimony was not about

liking beer. Rather, his testimony was about allegations that he engaged in sexual assault while

in a drunken state. See Christine Hauser, The Women Who Have Accused Brett Kavanaugh,

N.Y. TIMES (Sept. 26, 2018) (Ex. B). When “placed in the appropriate context,” ECF No. 95, at

7, the Team Leader’s costume was offensive and, in fact, offended other employees besides Roe,

Complaint ¶ 347. Worst of all, the Defender was present at the office party but did nothing to

stop his Team Leader’s offensive behavior.

       Defendants also cannot dispute that during the lengthy period of inaction, they failed to

conduct a prompt and appropriate investigation. Under Chapter IX of the EDR Plan, “[t]he

Chief Judge and/or unit executive shall ensure that the allegations in the report are appropriately

investigated.” In addition, the EDR Coordinator, the General Counsel, and John Doe(s)

personally involved themselves with overseeing the investigation. For example, on the advice of

the General Counsel, the EDR Coordinator “received” the investigation report instead of the

Defender. Complaint ¶ 265; Roe Decl., Ex. C., at 6, 29, 51. The EDR Coordinator told Roe that



       12
          Though the Defender claims that Team Leader Peter Adolf was not Roe’s team leader,
ECF No. 95, at 7 n.4., the record shows that the Appellate Chief reassigned her to Adolf’s trial
team in October 2018. Roe Decl., Ex. C, at 16. This reassignment led Roe to contact the FEOO
with concerns about further possible retaliation because, at the time, she was cooperating in the
investigation of another employee’s EDR complaint against Adolf. See id.
                                                13

        Case 1:20-cv-00066-WGY Document 97 Filed 11/02/20 Page 13 of 27
if the allegations against the Defender were substantiated, then the Chief Judge would “step in”

as the Defender’s “supervisor.” Complaint ¶ 287; see also Ishida Decl., ¶ 9 (the Chief Judge was

the Defender’s “appointing authority”). And the EDR Coordinator and Chief Judge relied on the

directives of John Doe(s) in OGC throughout the investigation. See Walter Decl., ¶ 17 (OGC

provided “advice and guidance” to the Fourth Circuit).

       Despite defendants’ personal involvement in the investigation, they do not dispute that

Roe went for periods of three to six weeks without hearing any updates. Complaint ¶¶ 306, 322,

362, 384. After the initial report was submitted almost two months after the investigation

opened, Roe was told that the report was being sent back to be redone. Id. ¶ 362. At this point,

Roe learned that the Investigator had been asked to make “recommendations,” even though, by

her own admission, she was not trained or qualified to do so. Id. ¶¶ 320, 364. Roe also learned

that her retaliation complaints were not investigated, id. ¶¶ 318–19, 384; Roe Decl., Ex. C, at 45,

because the Defender’s misconduct was characterized as mishandling, not retaliation, id. ¶ 319.

       Following these delays, the situation was made even worse when defendants withheld the

report and deliberately refused to act. Id. ¶¶ 398, 401; Roe Decl., Ex. C, at 60. Though

defendants contend that investigation reports are not typically disclosed, ECF No. 94, at 23–24,

that practice does not entitle them to sit on their hands and refuse to act on sexual harassment.

See, e.g., EDR Plan Ch. IX. Defendants’ refusal to take immediate corrective action, after the

investigation had already been pending for an unacceptably long period of over four months, was

per se unreasonable and a “conscious failure” to act on sexual harassment. Bohen, 799 F.2d at

1187. Inexplicably, disciplinary action was eventually taken, but not until almost six months

later, after Roe had already resigned. Roe Decl., Ex. C, at 73; Martinez Decl., ¶¶ 99, 101, 103.




                                                 14

        Case 1:20-cv-00066-WGY Document 97 Filed 11/02/20 Page 14 of 27
       Rather than dispute these facts, defendants contend they had no duty to follow Title VII

principles or take appropriate action on complaints. See ECF No. 94, at 21–25. The General

Counsel, like the Judicial Integrity Officer, confirms that in practice, a report of wrongful

conduct “has no formal procedures or timelines.” Walter Decl., ¶ 8; Langley Decl., ¶ 4. Nor is a

sexual harassment complaint entitled to any “corrective action” by making a wrongful conduct

report. Id. Rather, Roe’s only option was to participate in mandatory alternative dispute

resolution, which was only capable of yielding a voluntary resolution. See Walter Decl., ¶ 10–

12. Then, she had the burden to prove her claims to a presiding judicial officer following

“discovery.” Id. ¶ 13. During this process, no duty was imposed on the employing office to

properly investigate or promptly remedy the harassment. See ECF No. 94, at 23 n. 7, 8.

       This process flips the judiciary’s duty to remedy discrimination on its head. It alleviates

the employer of any duty to “prevent and promptly correct any harassing behavior,” EEOC

Enforcement Guidance: Vicarious Liability for Unlawful Harassment by Supervisors, 1999 WL

33305874, at *1, and instead places the burden on the employee to remedy the harassment by

proving her “demands.” See, e.g., Complaint ¶¶ 322–32 (Roe asking the Chief Judge and EDR

Coordinator why “the burden is on her to initiate the solutions to her complaints”). This

inadequate process provides “[e]vidence of a pattern or practice of discrimination,” and is

“strong evidence supporting a plaintiff’s claim that she herself has been the victim of

discrimination.” Bohen, 799 F.2d at 1187.

       C.      The Individual Capacity Defendants Cannot Rely on the Sham
               “Investigation” Report.

       To avoid the evidence of discrimination, the individual capacity defendants selectively

quote conclusions reached in an investigation “report” that they did not produce in discovery or

provide to the Court. ECF No. 94, at 3–4. Though defendants contend that the report is

                                                 15

        Case 1:20-cv-00066-WGY Document 97 Filed 11/02/20 Page 15 of 27
“confidential” and can only be filed under seal, 13 id. at 4 n.2, they freely quote the report’s

statements about Roe in a denigrating and misleading way, see, e.g., id. at 3–4. But the selective

quotations defendants rely upon are inadmissible hearsay and “conclusory statements not based

on specific factual knowledge,” which must be disregarded for summary judgment purposes.

Reynolds, 364 F. Supp. 3d at 58. Even if defendants had produced the report, it would be

inadmissible because, among other evidentiary and foundational issues, defendants did not

introduce any evidence showing that the report was reliable. See Fed. R. Civ. P. 56(c)(4) (facts

used on summary judgment must “be admissible in evidence”); see also Angelone v. Xerox

Corp., No. 09-6019, 2011 WL 4473534, at *2 (W.D.N.Y. Sept. 26, 2011); Ambrose-Frazier v.

Herzing Inc., No. CV 15-1324, 2016 WL 890406, at *5 n. 53 (E.D. La. Mar. 9, 2016).

        On the contrary, defendants have not disputed any of the record facts showing that the

“investigation” was a farce. For example, defendants assert that Roe’s retaliation complaints

were investigated, ECF No. 94, at 3–4, but they rely exclusively on conclusory, inadmissible

hearsay. See Reynolds, 364 F. Supp. 3d at 58. Defendants fail to dispute the factual record

showing that the Investigator did not investigate the retaliation claim because she characterized

the Defender’s misconduct as mishandling, not retaliation. Complaint ¶ 318. Later, the

Investigator stated she would “include” Roe’s retaliation claims in her report, Roe Decl., Ex. C,

at 26, 53, but the investigation was never reopened, id. at 53. Worse yet, according to

defendants’ declarations, the Defender was the person who “appoint[ed]” the Investigator—a




       13
           Defendants cite no authority to justify sealing the report. On the contrary, “[i]t is well-
settled that the public has a First Amendment right of access to documents filed in connection
with a motion for summary judgment.” Johnson v. City of Fayetteville, No. 5:12-CV-456-F,
2014 WL 7151147, at *9 (E.D.N.C. Dec. 11, 2014). Any privacy interest the First Assistant and
Defender had in the report cannot overcome the public interest in disclosure because the report
concerns their actions that “form the very basis of the lawsuit.” Id. at *10.
                                                  16

        Case 1:20-cv-00066-WGY Document 97 Filed 11/02/20 Page 16 of 27
fact that defendants never previously disclosed to Roe. Martinez Decl., ¶ 81; ECF No. 78-3, at

43; see also Walter Decl., ¶ 14 (General Counsel treated the interests of the Defender and his

employing office as being the same). This conflict of interest is further evidence that the

Investigator did not appropriately investigate Roe’s allegations.

       If the report were admissible, it would provide further evidence of discrimination. The

report’s inflammatory, disparaging conclusions were unfairly obtained and facially implausible.

See, e.g., Complaint ¶ 434 (Judicial Integrity Officer’s comments that “she had never seen an

investigation report support an employee’s sexual harassment allegations” and discussing a

complainant in her circuit who was found to be a “liar”). For example, the report states that Roe

experienced sexual harassment “in her mind.” ECF No. 94, at 4; cf. Complaint ¶¶ 202–04

(Defender’s statements implying that, at least there was no “physical contact”). This demeaning

language contradicts the record evidence turned over to the Investigator, which included the First

Assistant’s inappropriate communications, Roe’s contemporaneous notes documenting the

harassment, and documentation of the retaliation against her. Complaint ¶ 301; Roe Decl., Ex.

C, at 12–14. It also contradicts the undisputed sequence of events demonstrating that Roe

contemporaneously reported the harassment to her coworkers, e.g., Complaint ¶¶ 117, 175–76, to

a former judiciary mentor, id. ¶ 123, and to the FEOO, id. ¶ 158, who involved the Deputy

Director and Chief of Defender Services in the efforts to resolve her complaints after they

reviewed the First Assistant’s inappropriate communications and the Defender’s inadequate

response, see Roe Decl., Ex. C, at 1–2; Martinez Decl., ¶ 74.

       Similarly, the report’s implication that Roe welcomed the First Assistant’s behavior

because she did not “decline” his “mentor” lunches, ECF No. 94, at 3, contradicts the record

evidence that over time, Roe cut her working hours and eventually stopped coming into work to



                                                17

        Case 1:20-cv-00066-WGY Document 97 Filed 11/02/20 Page 17 of 27
avoid being alone with him. E.g., Complaint ¶¶ 115, 157; see also id. ¶ 162 (FEOO “encouraged

Roe to continue calling in sick as a way to protect herself”). Finally, the report states that the

First Assistant’s “intention” was not sexual harassment when he sent a quid pro quo email, ECF

No. 94, at 3, but what matters is whether his behavior was objectively offensive, not what he

“inten[ded].” See Frederick v. Sprint/United Mgmt. Co., 246 F.3d 1305, 1312 (11th Cir. 2001)

(explaining that “a victim need not provide evidence of a direct and express sexual demand,”

because “a supervisor may simply intimate that a subordinate’s career prospects will suffer if she

does not submit to his advances, with the hope of concealing his harassment if his statements are

repeated to a third party”).

       If anything, defendants’ selective quotations of the report further show that Roe’s

complaints were found valid but misconstrued as poor management or “mishandling.” See

Complaint ¶ 318. For example, the Defender misleadingly asserts that the report found that Roe

“exploited . . . upper management to attain her goal of a transfer.” ECF No. 78-3, at 16. But

defendants’ brief adds critical context to that sentence, which states that Roe allegedly “exploited

poor judgment and decision-making skills,” ECF No. 94, at 4, of “upper management,” ECF No.

78-3, at 16. The report’s statement is evidence that the report, in fact, found misconduct but

trivialized it as “poor judgment and decision-making skills.” Of course, the attempts to trivialize

by an Investigator who admitted she was unqualified and untrained, Complaint ¶¶ 320, 364, and

who was appointed by the Defender she was investigating, Martinez Decl., ¶ 81, are entitled to

no deference. Even worse, it appears the report blamed Roe, the victim, for somehow

“exploit[ing]” a transfer, rather than blame the perpetrators of misconduct. 14 See ECF No. 84, at



       14
          This inflammatory language exemplifies how the judiciary uses hostile language to
delegitimize harassment victims. For example, defendants use the word “demands” to describe
legitimate requests for relief under the EDR Plan. See, e.g., Complaint ¶¶ 205, 269, 273, 289,
                                                 18

        Case 1:20-cv-00066-WGY Document 97 Filed 11/02/20 Page 18 of 27
8–9 (discussing implausibility of allegation that Roe “exploited” her office). Roe had every right

to request a transfer under the EDR Plan—especially after the Defender, in his “poor judgment,”

made clear that he would do nothing to stop the harassment or prevent it from recurring. See

EDR Plan Ch. X, § 12.

       Likewise, the “investigation” report minimizes the denial of promotion because (1) Roe’s

offer letter stated she would “transition” to an AFD position, but did not “promise” a promotion,

and (2) there are no “formal policies” requiring performance reviews in FDOs. ECF No. 94, at

4. But as discussed above, Roe was eligible for a salary increase on her anniversary date, at a

minimum, which the Defender denied her with no justification. Supra, at 6–8. The report’s

minimizing of this misconduct is especially egregious because the denial of promotion was

relevant to Roe’s discrimination claims against both the First Assistant and the Defender.

       What is undisputed is that “disciplinary action” against both the Defender and his First

Assistant was taken “as a result of [Roe’s] report of wrongful conduct.” Roe Decl., Ex. C, at 73;

Martinez Decl., ¶¶ 99, 101, 103 (Defender’s admission that he was “discipline[d]” and that he

disciplined the First Assistant). Under the EDR Plan’s plain terms, a finding of wrongful

conduct—that is, unlawful discrimination—is a prerequisite to taking disciplinary action. EDR

Plan Ch. IX (“Employees found by the Chief Judge and/or unit executive to have engaged in

wrongful conduct, as defined in this Plan, may be subject to disciplinary action.” (emphases

added)). The finding of wrongful conduct in this case was informed not only by the



293, 333, 337; Walter Decl., ¶ 3; Ishida Decl., ¶ 16. Likewise, Roe was told that any meaningful
action on her complaint would be viewed as “micromanaging” or “meddl[ing].” Complaint
¶¶ 415, 438; see also id. ¶ 460 (Mediator was “glad” a professional sports team owner kept his
sexual harassment scandal “quiet” and “walked away”). Defendants even assert that Roe
“extract[ed]” a clerkship from them. ECF No. 43, at 4. Their frequent use of derogatory
language is strong evidence that they acted “‘because of,’ not merely ‘in spite of,’” Roe’s gender.
Bray v. Alexandria Women’s Health Clinic, 506 U.S. 263, 272 (1993).
                                                19

       Case 1:20-cv-00066-WGY Document 97 Filed 11/02/20 Page 19 of 27
investigation report, but also Roe’s post-investigation narrative documenting her claims of

harassment, discrimination, and retaliation. See Roe Decl., Ex. B, at 11–33. Though the

Defender attempts to downplay the significance of the disciplinary action, ECF No. 95, at 8–9,

again relying solely on inadmissible hearsay, the undisputed facts speak for themselves. The

outcome of the EDR process was a judicial clerkship for Roe with repeated efforts to help her

find other judiciary employment, Ishida Decl., ¶ 21, and disciplinary action for the Defender and

his First Assistant, Roe Decl., Ex. C, at 73; Ishida Decl., ¶¶ 8–9.

       D.      The Individual Capacity Defendants are Liable for Roe’s Resignation.

       Finally, the individual capacity defendants fail to dispute the facts showing that Roe

resigned because she received no relief for unlawful discrimination. Indeed, their deliberate

delay in taking disciplinary action until almost a full year after Roe raised her complaints, and

several months after she resigned, establishes that their response was “clearly unreasonable” and

“deliberately indifferent.” Feminist Majority Found. v. Hurley, 911 F.3d 674, 701–02 (4th Cir.

2018). An employer “must respond” to a report of sexual harassment. See id. at 690 (quoting

parenthetical). “[T]he mere act of listening” to a complaint “is not a remedy in and of itself,” id.,

nor is a “half-hearted investigation or remedial action” sufficient, id. (quoting parenthetical).

       Though helping Roe obtain a clerkship was better than nothing, defendants’ actions

confirm that they swept the misconduct under the rug. It was clearly unreasonable for

defendants to make Roe feel not “welcome” and “forced out” of her employing office,

Complaint ¶ 381, rather than take meaningful action on her complaints. See Pennsylvania State

Police v. Suders, 542 U.S. 129, 141 (2004). And defendants’ continued attempts to blame Roe

for not “exhausting” the EDR process, ECF No. 94, at 22, confirm their deliberate indifference.

Defendants ignore the undisputed evidence of discriminatory “co-worker conduct, unofficial



                                                 20

        Case 1:20-cv-00066-WGY Document 97 Filed 11/02/20 Page 20 of 27
supervisory conduct, [and] official company acts” that made it objectively reasonable for Roe to

resign. Suders, 542 U.S. at 148.

II.    The Individual Capacity Defendants Are Not Entitled To Absolute or Qualified
       Immunity.

       The individual capacity defendants are not entitled to absolute or qualified immunity.

Primarily, they attempt to recast Roe’s claims as allegations of “vicarious” or “collective”

liability. ECF No. 94, at 7–8. But Roe has “identif[ied] the specific policies over which

particular defendants possessed responsibility and that led to the alleged constitutional

violation.” Pahls v. Thomas, 718 F.3d 1210, 1226 (10th Cir. 2013). Specifically, the Defender

was the head of Roe’s employing office and responsible for ensuring a working environment free

of discrimination. 18 U.S.C. § 3006A(g)(2)(A). The Chief Judge was responsible for ensuring

“that the allegations in the report [were] appropriately investigated.” EDR Plan Ch. IX. The

EDR Coordinator had a duty “[t]o provide information” to Roe “regarding the rights and

protections afforded under th[e] Plan.” EDR Plan Ch. X, § 6(A). And the General Counsel

“advised” the Defender on his “legal rights and potential liabilities” and the Fourth Circuit

regarding Roe’s complaint. Walter Decl., ¶ 3. As discussed above, defendants violated their

“duties,” and the undisputed facts “establish personal involvement by [each] Defendant in the

alleged constitutional violation.” Pahls, 718 F.3d at 1226 (quoting parenthetical).

       Next, defendants argue that they were not warned with sufficient “specificity” that failing

to act on Roe’s sexual harassment complaint would violate clearly established law. ECF No. 94,

at 8–9. However, it has long been clearly established that government officials who

“conscious[ly] fail[ed]” to act on, “acquiesced” in, or “d[id] nothing” in response to sexual

harassment are not entitled to qualified immunity. Bohen, 799 F.2d at 1185; Andrews, 895 F.2d

at 1478; Cross v. State of Ala., 49 F.3d 1490, 1503 (11th Cir. 1995); Beardsley, 30 F.3d at 530

                                                21

        Case 1:20-cv-00066-WGY Document 97 Filed 11/02/20 Page 21 of 27
(citing Bohen with approval and noting that “sexual harassment has long been recognized to be a

type of gender discrimination”); Johnson v. Martin, 195 F.3d 1208, 1219 (10th Cir. 1999); Bator

v. Hawaii, 39 F.3d 1021, 1029 (9th Cir. 1994). Even an official who is not “entirely

unresponsive” will be liable for not “engag[ing] in efforts that were reasonably calculated to end

the harassment.” Feminist Majority Found., 911 F.3d at 689. The test is whether the official’s

conduct was “clearly unreasonable” or “deliberately indifferent,” id. at 701–02, which describes

defendants’ conduct here.

       Finally, the Chief Judge is not entitled to absolute immunity. He even concedes that the

investigation was not part of an adjudication, see ECF No. 94, at 6 n.3, which confirms he may

be held liable for his failure to ensure that Roe’s complaints were “appropriately investigated.”

EDR Plan Ch. IX. In addition, he is wrong to assert that his refusal to disqualify the Defender 15

was an adjudicative action protected by absolute immunity. ECF No. 94, at 6. As the Supreme

Court has held, absolute immunity does not apply to adjudications that lack “procedural

safeguards.” 16 Cleavinger v. Saxner, 474 U.S. 193, 202, 204 (1985). The EDR process lacked

procedural safeguards, and was fundamentally unfair, precisely because the Chief Judge did not

disqualify the Defender. See EEOC Mgmt. Directive 110, 1-7 (2015) (an accused “high-level

official” with “influence” over the EEO process should recuse himself).




       15
           Defendants’ assertion that Roe “withdrew” her complaint before her disqualification
request was decided, ECF No. 94, at 23, is contrary to the undisputed record. See Ishida Decl.,
¶ 18 (“The Chief Judge denied Plaintiff’s request to disqualify, which was orally communicated
to Plaintiff on January 16, 2019.”).
       16
          Indeed, if Roe had filed a formal complaint and requested the investigation report in
“discovery,” see ECF No. 94, at 24, then the unfairness of the investigation likely would have
tainted the final hearing. See supra, at 15–20 (discussing flawed investigation report).

                                                22

        Case 1:20-cv-00066-WGY Document 97 Filed 11/02/20 Page 22 of 27
III.   The Individual Capacity Defendants’ Arguments For Dismissal Are Meritless.

       Finally, the individual capacity defendants’ attempts to dispose of this case on procedural

grounds fail. 17 First, defendants’ continued reliance on Wilcox v. Lyons is troubling. ECF No.

94, at 19–20 (citing 970 F.3d 452 (4th Cir. 2020)); ECF No. 95, at 23–24 (same). As Roe has

explained, see ECF No. 71, Wilcox issued after the Fourth Circuit, its Judicial Council, and its

Chief Judge were made defendants to this proceeding and, even more definitively, after this case

was transferred out of circuit. 18 Cf. 28 U.S.C. § 455(b)(2) (requiring disqualification of judge

with an “interest that could be substantially affected by the outcome of the proceeding”).

       But even so, Wilcox does not help defendants because this case does not involve a “pure

retaliation” claim. 970 F.3d at 455. As Wilcox explained, “adverse treatment” of a female

employee is an equal protection violation even when it “continue[s] after, and partially in

response to, the female employee’s report of prior discrimination and harassment.” 970 F.3d at

461 (applying Beardsley, 30 F.3d at 530). Here, the undisputed evidence shows that “the

discriminatory conduct continued” after Roe made her complaints, she was treated “adversely”

based on her gender, and defendants’ conduct “maintained and reinforced the hostile work

environment.” Beardsley, 30 F.3d at 530. For example, the Defender, with the other defendants’



       17
          In a recent filing, defendants alleged that Roe is “attempt[ing] to win this case on a
procedural basis, instead of on the merits,” ECF No. 96, at 5, because she pointed out that
defendants had not engaged in discovery and their summary judgment oppositions were
untimely. See ECF No. 90 (Motion to Strike). But as the above analysis shows, see also ECF
No. 93, Roe is entitled to prevail on the merits of her constitutional claims. Rather, it is
defendants who spend most of their summary judgment opposition briefs arguing for dismissal
based on legal technicalities. See ECF No. 94, at 5–20; see also ECF No. 95, at 9–25.
       18
         Moreover, under Fourth Circuit procedures, the Chief Judge assigns opinion authors,
and opinion drafts are circulated to the entire Court. See Loc. R. 36(a).



                                                 23

        Case 1:20-cv-00066-WGY Document 97 Filed 11/02/20 Page 23 of 27
backing, denied Roe the very promotion that was at issue in the quid pro quo sexual harassment.

Supra, at 6–8, 12. Moreover, defendants “conscious[ly] fail[ed]” to act on the harassment in

violation of clearly established law. Bohen, 799 F.2d at 1185; see also Feminist Majority

Found., 911 F.3d at 703 (official’s failure to stop harassment and downplaying harassment are

sufficient for intent element of equal protection claim).

       Second, defendants do not even attempt to address Roe’s allegations under Sections

1985(3) and 1986. See ECF No. 94, at 20. Instead, they contend that Roe’s claims are

foreclosed by Hall v. Clinton, 235 F.3d 202 (4th Cir. 2002). But as Roe has explained, Hall did

not involve equal protection claims brought by excepted service employees, but rather other

types of claims barred by the Civil Service Reform Act. ECF No. 76-1, at 22 n.8. With respect

to equal protection claims, the Supreme Court has held that Congress did not intend to “foreclose

alternative remedies” to excepted service employees, but instead left “undisturbed whatever

remedies” the employees “possess.” Davis, 442 U.S. at 247; see also Lindemann & Grossman,

Employment Discrimination Law Ch. 32.III.E (6th ed. 2020).

       Finally, defendants’ attempts to avoid Roe’s Bivens claims fail, 19 see ECF No. 94, at 11–

19, because this case does not present a new Bivens context. Rather this case is controlled by

Davis, which held that the Fifth Amendment provides a “cause of action” for sex discrimination

that “may be redressed by a damages remedy.” 442 U.S. at 249. As the Court held, “all

individuals, whatever their position in government, are subject to federal law.” Id. at 246.

       The “special factors” raised by defendants were also rejected in Davis. For example,

defendants’ argument that the EDR Plan is a “special factor,” ignores that the Plan did not




       19
         Roe has previously rebutted defendants’ Bivens arguments in detail, ECF No. 48, at
13–22, and she will further address their arguments in a forthcoming surreply.
                                                 24

        Case 1:20-cv-00066-WGY Document 97 Filed 11/02/20 Page 24 of 27
provide meaningful remedies and was not “constitutionally adequate.” Bush v. Lucas, 462 U.S.

367, 378 n.14 (1983). In fact, defendants deny that the EDR Plan conferred any “authority to

engage in employment actions to correct and prevent future harassment in the workplace.” ECF

No. 94, at 22. Thus, the EDR Plan is indistinguishable from the inadequate congressional

policies that did not preclude judicial relief in Davis. See ECF No. 48, at 21–22.

       Likewise, defendants contend that providing remedies for discrimination would be

“dictat[ing] internal Judiciary personnel practices” and “unconstitutional.” ECF No. 94, at 17.

But that line of reasoning was rejected in Davis, which held that any “special concerns” about an

official’s duties are “coextensive” with existing immunity doctrines. See 442 U.S. at 246. In

fact, defendants’ position was vigorously advocated by the Davis dissenters, who argued that the

majority’s decision “presents very grave questions of separation of powers.” Id. at 249 (Burger,

J., dissenting); see also id. at 251 (Powell, J., dissenting) (criticizing majority’s “intrusion upon

the legitimate powers of Members of Congress”). Defendants’ outdated notion of a coequal

branch of government’s “independence” was rejected by the Supreme Court more than 40 years

ago and cannot prevail today.

                                          CONCLUSION

       For these reasons, defendants have not raised any genuine dispute of material fact, and

Roe respectfully requests that the Court enter an order granting partial summary judgment on the

issue of liability against the individual-capacity defendants under Fed. R. Civ. P. 56.

       This the 2nd day of November, 2020.

                                                               Respectfully Submitted,

                                                               /s/ Cooper Strickland
                                                               Cooper Strickland
                                                               N.C. Bar No. 43242
                                                               P.O. Box 92

                                                  25

        Case 1:20-cv-00066-WGY Document 97 Filed 11/02/20 Page 25 of 27
                                        Lynn, NC 28750
                                        Tel. (828) 817-3703
                                        cooper.strickland@gmail.com

                                        Counsel for Plaintiff




                              26

Case 1:20-cv-00066-WGY Document 97 Filed 11/02/20 Page 26 of 27
                                 CERTIFICATE OF SERVICE
I hereby certify that on the 2nd day of November, 2020, I will electronically file the foregoing

with the Clerk of Court using the CM/ECF system, which will then send a notification of such

filing (NEF) to the following:

       Gill P. Beck at Gill.Beck@usdoj.gov

       Joshua M. Kolsky at Joshua.kolsky@usdoj.gov

       Shannon Sumerall Spainhour at mss@dhwlegal.com



                                                             /s/ Cooper Strickland
                                                             Cooper Strickland
                                                             N.C. Bar No. 43242
                                                             P.O. Box 92
                                                             Lynn, NC 28750
                                                             Tel. (828) 817-3703
                                                             cooper.strickland@gmail.com




                                                27

        Case 1:20-cv-00066-WGY Document 97 Filed 11/02/20 Page 27 of 27
